            Case 1:19-cv-10317-ER Document 18 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEDRA DE LA ROSA,
                                 Plaintiff,

                   – against –                                     ORDER
                                                              19 Civ. 10317 (ER)
CYNTHIA LAM AND FRANK LAM, as
tenants by the entireties, and
NECESSARY CLOTHING, INC.,
                                 Defendants.

RAMOS, D.J.:

         Plaintiff filed the instant suit against Defendants on November 6, 2019. Doc. 1. Plaintiff

filed affidavits of service as to all Defendants on December 5, 2019, Docs. 11, 12, and 13, but

Defendants have failed to appear. On February 3, 2020, the Clerk of Court issued a Certificate

of Default to Plaintiff. Doc. 16. Plaintiff’s counsel filed a notice of appearance on February 10,

2020, Doc. 17, but since then there has been no activity in this matter. Accordingly, Plaintiff is

hereby ORDERED to file a status report by December 4, 2020. Failure to comply with this

Order may result in sanctions, including dismissal for failure to prosecute. See Fed. R. Civ. P.

41.

         SO ORDERED.

Dated:    November 20, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
